Case 2:20-cv-00078-MSD-RJK Document 1-2 Filed 02/14/20 Page 1 of 2 PagelD# 18
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor aoe the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 09/19)

 

I. (a) PLAINTIFFS DEFENDANTS
Johnathan Keenan

(b) County of Residence of First Listed Plaintiff Virginia Beach, VA
(EXCEPT IN U.S. PLAINTIFF CASES)

(ce) Attomeys (Firm Name, Address, and Telephone Number)

Scott J. Flax, Esq. (757) 625-1214
Tavss Fletcher
555 Main Street, 14th Floor, Norfolk, VA 23510

William P. Ahern

 

County of Residence of First Listed Defendant

Attorneys (If Known)

Virginia Beach, VA

(IN U.S. PLAINTIFF CASES ONLY)

Gerald L. Harris, Esq.
Virginia Beach City Attorney's Office
2401 Courthouse Drive, Room 260, Virainia Beach, VA 23456

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(757) 385-4531

 

i. BASIS OF JURISDICTION (Piace an “Xx” in One Box Only}

qi 2&3 Federal Question

(U.S. Government Not a Party)

U.S. Government
Plaintiff

O 2. U.S. Government
Defendant

O14 Diversity
Undicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “X” in One Bax Only)

Wi. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State GO 1 © 1 Incorporated or Principal Place go4 o4
of Business In This State
Citizen of Another State O 2 8 2 Incorporated and Principal Place os a8
of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation O6¢6 6

Foreign Country

 

Click here for: Nature o

f Suit Code Descriptions.
OTHER STATUTES ]

 

 

 

 

 

 

 

 

 

 

 

 

 

L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
0 110 Insurance PERSONAL INJURY PERSONAL INJURY =| 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine 3 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal 0 376 Qui Tam (31 USC
C130 Miller Act C1 315 Airplane Product * Product Liability GO 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
6 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS OF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O) 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act CG 330 Federal Employers’ Product Liability CO 830 Patent 0 450 Commerce
1 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) G7 345 Marine Product Liability _= 0 840 Trademark Corrupt Organizations
6 153 Recovery of Overpayment Liability PERSONAL PROPERTY OR. SOC) SECURITY CO 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) (15 USC 1681 or 1692)
© 160 Stockholders’ Suits 0) 355 Motor Vehicle O 371 Truth in Lending Act OG 862 Black Lung (923) © 485 Telephone Consumer
0 190 Other Contract Product Liability 0 380 Other Personal C1 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI 1 490 Cable/Sat TV
( 196 Franchise Injury 0 385 Property Damage © 740 Railway Labor Act G 865 RSI (405(g)) 1 850 Securities/Commodities/
1 362 Personal Injury - Product Liability © 751 Family and Medical Exchange
— Medical Malpractice Leave Act C1 890 Other Statutory Actions
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS OG 891 Agricultural Acts
0 210 Land Condemnation (K 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement G 870 Taxes (U.S. Plaintiff © #893 Environmental Matters
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 1 895 Freedom of Information
O 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 © 896 Arbitration
© 245 Tort Product Liability Accommodations 0 530 General G 899 Administrative Procedure
© 290 All Other Real Property C445 Amer. w/Disabilities -| 0 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: 0) 462 Naturalization Application Agency Decision
1 446 Amer. w/Disabilities - | (1 540 Mandamus & Other | 465 Other Immigration 0 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
0 448 Education O 555 Prison Condition
OG 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
O1 Original 2K2 Removed from O 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC § 1983

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Johnathan Keenan alleges unconstitutional, excessive and unreasonable force by police officer William Ahern.

 

 

 

 

 

VII. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 1,000,000.00 JURY DEMAND: WMyes No
VII. RELATED CASE(S)
IF ANY (See instructions):
JUDGE _— ROCKET NUMBER -
DATE SIGNATURE OF ATTORNEY OF RECORD .
02/14/2020 /s/ Gerald L. Harris (VSB No. 80446) 2
FOR OFFICE USE ONLY = '

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:20-cv-00078-MSD-RJK Document 1-2 Filed 02/14/20 Page 2 of 2 PagelD# 19

JS 44 Reverse (Rev. 09/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

VII.

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1} Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action, Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
